Citation Nr: 1715670	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for a disability resulting in numbness of the fingers.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus.

6.  Entitlement to an effective date prior to March 21, 2013 for the award of an increased evaluation for service-connected hearing loss, from noncompensable to 10 percent; and higher disability rating for service-connected hearing loss, currently with a noncompensable evaluation prior to March 21, 2013 and a 10 percent evaluation thereafter.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a January 2015 rating decision of the VARO in Lincoln, Nebraska.  Jurisdiction has since transferred to the RO in Oakland, California.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a disability manifesting in numbness of the fingers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tension headaches have not been shown to be either a chronic disability or etiologically related to military service.

2.  The Veteran did not incur a bladder injury or disease during service; there is no indication that the Veteran was exposed to radiation during his military service. 

3.  The maximum schedular evaluation is assigned for the Veteran's tinnitus; the presentation of the Veteran's tinnitus is neither exceptional nor unusual. 

4.  Prior to March 21, 2013, the evidence demonstrates a Level II hearing impairment for the right ear and a Level I hearing impairment for the left ear; from March 21, 2013 to present, the evidence demonstrates, at worst, a Level VI hearing impairment for the right ear and  Level II hearing impairment for the left ear; the manifestations of the Veteran's decreased hearing acuity are neither exceptional nor unusual.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

2.  The criteria for entitlement to service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The maximum initial schedular rating for tinnitus is already assigned, and a referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2016).

4.  The criteria for a higher rating than the currently assigned noncompensable evaluation prior to March 21, 2013 and 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the claims adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The RO sent the Veteran a letter in January 2014 which included attachments notifying him of the information and evidence needed to substantiate claims of entitlement to service connection on direct and secondary bases and entitlement to an increased disability rating.  This letter also provided the Veteran with notice and informed the Veteran of the efforts VA would take, and his responsibilities with respect to obtaining the needed evidence.  Such notice was provided before the initial unfavorable decision.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

Regarding the duty to assist, VA is required to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate a claim, including obtaining relevant records, whether or not such records are in Federal custody, and providing a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The duty to assist is found to have been satisfied with respect to the claims adjudicated herein.  Service treatment and personnel records, VA treatment records, and lay statements from the Veteran and his representative have been associated with the claims file.  The Veteran was provided with the option to present testimony before the Board, but did not avail himself of that opportunity.  Although VA has yet been unable to obtain private treatment records identified by the Veteran, as he has not indicated that such records might contain evidence supportive of his claims for the issues adjudicated herein (rather indicating that such records document his mental health treatment) delaying adjudication of these matters until such records are obtained would not have a reasonable chance to benefit the Veteran with respect to these claims.  Adjudication may therefore proceed.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran has been provided with VA examinations pertaining to his claims of entitlement to service connection for headaches and entitlement to higher disability ratings for service-connected bilateral hearing loss and tinnitus.  

The Veteran was provided with VA audiological examinations in July 2012 and February 2014.  As will be discussed in greater detail below, the VA examiners conducted audiometric testing utilizing audiograms recording pure tone thresholds and Maryland CNC word recognition scores for each ear.  The Veteran's reports of the functional impact of his decreased hearing acuity and tinnitus were also recorded by the examiners, as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board acknowledges that the Veteran's most-recent audiological examination was conducted several years ago, but notes that the record does not reflect that the Veteran has asserted or that the evidence demonstrates that the Veteran's hearing loss and tinnitus have worsened since the February 2014 examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  The Board finds the opinions provided to be adequate for adjudicatory purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided with a VA examination in January 2015 pertaining to his claim of entitlement to service connection for a headache condition.  The examiner noted review of the claims file and documented the Veteran's reports of the frequency, duration, and symptoms associated with his claimed headache disability.  She then provided an etiological opinion, with a rationale indicating the evidence of record she found to be persuasive.  The Board therefore finds the opinion to be adequate for adjudicatory purposes.  See 38 C.F.R. § 4.2; Barr, 21 Vet. App. at 312.

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for bladder cancer.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In the case of McLendon v. Nicholson, the United States Court of Appeals for Veterans Claims (Court), held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's credible reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  VA's duty to provide an examination is not limitless, however.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.

On his initial claim for service connection for bladder cancer, the Veteran indicated that the date his bladder cancer began could be found in his VA records.  The VA treatment records document that the Veteran was diagnosed and underwent surgery for bladder cancer in 2005.  The Veteran has not asserted and the evidence does not otherwise show that he developed the disease during service or otherwise incurred some injury or experienced some environmental exposure to which the bladder cancer discovered and treated in 2005 could be etiologically linked.  Absent evidence that establishes an in-service event, injury or disease, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this appeal, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. Overarching Considerations

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims. 

III.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A.  Headache Disability

The Veteran submitted a claim for entitlement to service connection for headaches in November 2014.  

The Veteran's service treatment records include a November 1962 separation report of medical history, wherein the Veteran endorsed having experienced or then experiencing "frequent or severe headaches."  The service treatment records do not document any complaints or treatment for headaches during his period of active military service.  

The Veteran was provided with a VA examination in January 2015 pertaining to his claim of entitlement to service connection for a headache condition.  The examiner noted reviewing the claims file, and indicated that the Veteran had been diagnosed with tension-type headaches at an unknown date.  The Veteran reported that his tension headaches, with pain located on the frontal and back sides of his head, started during military service.  He further stated that he has experienced the headaches intermittently since service, but that he did not seek medical attention for them.  The Veteran reported that he was unaware of any precipitating factors, and that the headaches occur 2-3 times per week, with associated nausea, and have not changed in frequency.  He reported that he takes Tylenol as needed.  The examiner stated there are no current notes of a headache condition in the claims file or in VA medical records.  The Veteran reported that he worked as a self-employed general contractor doing remodeling on a part-time basis and stated that when he gets a headache, he has to stop for 30 minutes and sit down until the headache resolves.  The examiner provided an opinion that the Veteran's tension headaches are less likely as not caused by military service.  She reasoned that there is no evidence in military service of chronic headaches and no evidence of a chronic, disabling headache condition after military service.  She noted that the Veteran checked a box at the separation examination indicating headache, but no notations were made by the physician reviewing the report of medical history or conducting the separation examination indicating a possible diagnosis of a headache disability.  The VA examiner further noted that there was no current diagnosis of a disability manifesting in headaches in the VA medical records.  

VA treatment records from February 2004 to January 2016 are largely devoid of complaints of headaches or head pain.  Reviews of systems from a March 2005 general medical clinic note, a July 2012 VA emergency room note, a September 2012 general medical clinic note, and a December 2015 internal medicine note all indicate that the Veteran denied headaches.  At an initial physical therapy consult for benign paroxysmal vertigo in November 2015, the Veteran described vertigo with insidious onset, but specifically denied head pain.  The only documented reports of headache symptoms were within the January 2015 VA examination report and in a telephone encounter note from January 2007, where he complained of vertigo over the last one or two days and gave a positive response to having a headache, but a negative response to experiencing a "moderate to severe" headache.

When considering the evidence of record under the law and regulations cited above, the Board finds that the Veteran's claim for service connection for a headache disability must be denied.  

As an initial matter, the weight of the evidence is found to weigh against a finding that the Veteran suffers from a chronic headache disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See 38 C.F.R. § 3.303.  The requirement of a current disability is satisfied if the claimant has the disability at some point during the pendency of the claim, even if it should resolve prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As noted by the January 2015 VA examiner, the Veteran described experiencing tension-type headaches, but has not been provided with a current headache diagnosis in any of his VA medical records.  Although the Veteran reported to the VA examiner that he suffered from headaches 2-3 times per week without a change in frequency (i.e. on a regular/frequent basis over time), the persuasive weight of this statement is undermined by the fact that his VA treatment records at no point document that the Veteran complained of a pattern of headaches, and in fact denied headaches on a number of occasions.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.")  The Board acknowledges that the Veteran is competent to provide lay evidence as to the frequency of his symptoms, as this requires only his personal observations as opposed to specialized medical education or training.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the absence of treatment records documenting regular headache complaints or treatment is not dispositive in and of itself, one would expect the Veteran to be particularly inclined toward truthfulness and forthcomingness in statements made to his treatment providers.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy, and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  While the Veteran stated at the VA examination that he suffered from but did not seek medical attention for his headaches, the Board finds it significant that the Veteran did not report a history of headaches to any of his treatment providers, particularly given his statement to the January 2015 VA examiner that he experienced headaches at a frequency of 2-3 times per week requiring him to sit down and stop working for half an hour when such happen while he is at his job.  Therefore, although the Veteran may suffer from the occasional tension-type headache, a preponderance of the competent, credible evidence of record weighs against a finding that the Veteran suffers from a chronic headache disability to which service connection could attach. 

In so finding, the Board notes that the VA examiner checked the box for "yes" as to whether the Veteran has or has ever been provided with a headache diagnosis, indicating that the Veteran was diagnosed with "tension headaches" at an unknown date.  However, a conclusion that the Veteran had been diagnosed with a tension headache disability is countered by the examiner's explanation that there was no headache diagnosis made in the VA treatment records, and if she herself were providing that diagnosis, the date of diagnosis would have been in January 2015, rather than unknown.  Irregardless, even assuming for the sake of argument that the Veteran suffered from a current headache disability, the weight of the evidence would also be against finding a nexus between the current disability and service, as the VA examiner's conclusion that the Veteran's tension headaches are less likely as not caused by military service carries significant probative weight (as it was based on full consideration of the record and included a clearly explained rationale for why she reached her conclusion), while the persuasive value of the Veteran's report of experiencing headaches intermittently since service is diminished for the reasons stated in the above paragraph.  

As the weight of the evidence is against a finding that the Veteran has the disability for which benefits are being claimed, and a preponderance of the competent credible evidence of record also weighs against finding an etiological connection between any current headaches and military service, service connection for a headache disability must be denied.  See 38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

B.  Bladder Cancer

On his initial claim for service connection for bladder cancer, the Veteran stated that the date his bladder cancer began could be found in his VA records.  

The VA treatment records document that the Veteran was diagnosed and underwent surgery for bladder cancer in 2005.  The Veteran has not asserted and the evidence does not otherwise show that he developed the disease during service or otherwise incurred some injury or experienced some environmental exposure to which the 2005 cancer could be etiologically linked while he was on active duty.  The Board notes that bladder cancer qualifies as a cancer of the urinary tract, which is among the disabilities enumerated under 38 C.F.R. § 3.309(d) as a disease for which service connection may be presumed for a radiation-exposed veteran.  The Veteran has not asserted, and the record does not otherwise demonstrate that the Veteran experienced exposure to radiation during his active military service.  Absent any competent or credible evidence of an in-service event, injury or disease, or relevant exposure, service-connection cannot be awarded on either a direct or presumptive basis.  

As the weight of the evidence is against a finding that the Veteran's bladder cancer arose during service or that he experienced an in-service injury or event to which his bladder disability might be etiologically related, service connection for residuals of bladder cancer must be denied.  See 38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable, as there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

IV.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  See 38 C.F.R. § 4.85 (2016).

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2016).  If impaired hearing is service-connected for only one ear, the non-service-connected ear is to be assigned a Roman Numeral of I for purposes of utilizing Table VII.  38 C.F.R. § 4.85(f).

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

The Veteran contends that he is entitled to an evaluation in excess of those currently assigned for his service-connected bilateral hearing loss: noncompensable from October 14, 2011 and 10 percent from March 21, 2013.

The Veteran was granted service connection for bilateral hearing loss in a July 2012 rating decision.  Earlier in that month, the Veteran underwent VA audiological examination with audiometric testing demonstrating pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
30
45
60
60
70
59 
LEFT
20
25
45
45
60
44

Speech audiometry revealed speech recognition ability of 88 percent for the right ear and 100 percent for the left ear, using the Maryland CNC speech recognition test.  These scores correlate to a Roman Numeral II for the right ear and a Roman Numeral I for the left ear under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  The Veteran reported that he had difficulty understanding what people are saying, even with using hearing aids, and the examiner stated that this would impact ordinary daily activities, including the ability to work.

The Veteran was provided with an additional audiological VA examination in February 2014.  Audiometric testing demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
30
45
60
60
80
 61
LEFT
10
20
40
45
60
41

Speech audiometry revealed speech recognition ability of 64 percent for the right ear and 90 percent for the left ear, using the Maryland CNC speech recognition test.  These scores correlate to a Roman Numeral VI for the right ear and a Roman Numeral II for the left ear under Table VI of 38 C.F.R. § 4.85.  A 10 percent disability rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  The Veteran reported that since his last VA audiological examination, he had more difficulty understanding what people are saying, with and without his hearing aids, though in quiet conversation he feels he hears perfectly with or without his hearing aids.  He stated that background noise makes conversation more difficult to understand.

A June 2016 private Decision Based Questionnaire (DBQ) concerning the Veteran's  major depressive disorder has been associated with the claims file.  One of the Veteran's contentions is that his hearing loss and tinnitus impact his mood and cause concentration problems, and additionally results in low motivation, low energy, social isolation, difficulty having conversations, and the need to ask others to repeat themselves which makes him "frustrated."  The private psychologist opined that the Veteran's major depressive disorder more likely than not began in military service and had been aggravated by the Veteran's tinnitus and bilateral hearing loss.

The evidence thus demonstrates that the Veteran's bilateral hearing loss disability does not meet Diagnostic Code 6100's numeric criteria for higher disability ratings than those currently assigned during the relevant appeal period: noncompensable prior to March 21, 2013 and 10 percent thereafter.  Accordingly, increased staged ratings for service-connected bilateral hearing loss may not be awarded on a schedular basis.

The Board has also considered whether a compensable evaluation may be awarded for service-connected bilateral hearing loss under an alternate diagnostic code or on an extraschedular basis.  The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence of record does not indicate that the Veteran's bilateral decreased hearing acuity would be more-appropriately evaluated under a different diagnostic code.  In considering whether the Veteran's hearing loss would be more-appropriately evaluated under the various provisions of 38 C.F.R. § 4.87, Diseases of the Ear, the Board acknowledges that the Veteran has reported suffering from episodes of dizziness, sometimes with transient blurred vision and nausea.  The Veteran, however, has not claimed entitlement to service connection for a disability manifesting in dizziness, and has not asserted that his hearing loss and dizziness are manifestations of the same ear disability.  For the Board to consider awarding a separate evaluation for an ear disorder manifesting in dizziness/vertigo would be premature at this time, as such disability has not been granted service connection.    

The Board has further considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not demonstrate such an exceptional disability picture that the available schedular evaluations for bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Hearing and communicative difficulties, particularly in the presence of background noise, are an expected consequence of decreased hearing acuity, and are not so unusual or exceptional for a bilateral hearing loss disability as to render the rating criteria insufficient.  As noted above, the Veteran has reported symptoms of dizziness which, as of yet, have not been shown to be manifestations of a disability also manifesting in the Veteran's hearing loss, rather than unrelated symptoms or a separate disability for which secondary service connection may be appropriate.  Additionally, the Veteran's reported irritability, isolation, and low mood are encompassed under the claim of entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disability, which is being remanded for further development.  If a psychiatric disability is subsequently granted service connection on a direct or secondary basis, such symptoms would be considered and compensated for under a diagnostic code under 38 C.F.R. § 4.130.  As such, it cannot be said that the available schedular evaluation for the Veteran's bilateral hearing loss is inadequate.  As discussed above, there are higher ratings available under the applicable diagnostic code for diminished hearing acuity of a greater severity, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

In conclusion, the weight of the evidence is against a finding of entitlement to a higher evaluation for bilateral hearing loss, beyond the noncompensable rating currently assigned prior to March 21, 2013 and 10 percent thereafter, on a schedular or extraschedular basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

B.  Tinnitus

The Veteran was previously granted service connection for tinnitus, and asserts that he is entitled to a rating in excess of 10 percent for this disability.  At his February 2014 VA examination, the Veteran described his tinnitus as periodic ringing in the ears a couple of times per week, with each episode lasting approximately 15 minutes.  He stated that this was not bothersome.  The June 2016 private DBQ documents that the Veteran remarked that his tinnitus and hearing loss impact his mood, as he gets frustrated when he has to ask others to repeat themselves.  

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

38 C.F.R. § 4.87,  Diagnostic Code 6260 was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assignable for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2016).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus. 38 C.F.R. § 4.87 (2016) 

It is now well-settled that Diagnostic Code 6260 limits a veteran to a single 10 percent maximum schedular rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Accordingly, the Veteran's service-connected tinnitus, evaluated throughout the appeal period as 10 percent disabling, has been assigned the maximum schedular rating available under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's tinnitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  While the Veteran has asserted that his tinnitus has aggravated other conditions, service connection has not yet been awarded for any such disability on a secondary basis, and the competent evidence of record has not indicated the presence of symptoms, other than his subjectively-experienced ringing, that represent direct manifestations of the Veteran's tinnitus disability.

The Veteran is in receipt of the maximum schedular evaluation available for bilateral tinnitus, and referral for extraschedular consideration is not found warranted.  Therefore, the Veteran's claim seeking a disability rating in excess of 10 percent for service-connected tinnitus must be denied.

C.  Other Considerations

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Federal Circuit held that a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has only been awarded service connection for bilateral hearing loss and tinnitus, and in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not yet been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) in which the Court held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record, and it is asserted that the unemployability is at least in part due to the disability for which the increased rating is being sought.  Overall, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected bilateral hearing loss and tinnitus, either alone or in combination, render him unable to obtain or maintain substantially gainful employment.  


ORDER

Service connection for a headache disability is denied.

Service connection for bladder cancer residuals is denied.

For service-connected bilateral hearing loss, a compensable disability rating prior to March 21, 2013 and a disability rating in excess of 10 percent thereafter is denied.

A disability rating for service-connected bilateral tinnitus in excess of 10 percent is denied.


REMAND

The Board finds that additional development is needed prior to adjudication of the claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a disability manifesting in numbness of the fingers.

The Veteran has stated that he received private treatment for depression and anxiety through Kaiser Permanente.  The Veteran completed and submitted a VA Form 21-4142 in April 2013.  The record indicates that the RO sent two requests for records to Kaiser, in March 2014 and April 2014.  An April 2014 response from Kaiser has been associated with the record which states that they cannot proceed until they are sent an authorization signed by the Veteran which complies with Federal regulations, HIPAA, and California State Regulations, listing two reasons for finding the prior request deficient.  It does not appear that further action was taken to obtain these records.  As they are relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the AOJ should take additional action to obtain these private medical records.

The Veteran was provided with a VA examination pertaining to his claim of entitlement to service connection for an acquired psychiatric disorder in February 2014.  The examiner stated an opinion regarding the likelihood that the Veteran's psychiatric disorder arose during or was otherwise etiologically related to military service, but did not state an opinion regarding the likelihood that such disability was caused or aggravated by his service-connected bilateral hearing loss and/or tinnitus.  The Veteran's representative submitted a private DBQ from June 2016, which indicates that the Veteran remarked that his "tinnitus and hearing loss impact his mood; low motivation, low energy, social isolation, difficulty having conversations, causes concentration problems, difficult to sleep and has to frequently ask others to repeat themselves which makes him 'frustrated.'"  Under a subheading titled "Employability Review," the private evaluator stated that "the tinnitus and bilateral hearing loss, in turn, continue to manifest as major depressive disorder. . . [m]oreover, this expert opines the tinnitus and bilateral hearing loss have aggravated the major depression disorder."  Given that the private evaluation indicates a potential relationship between the Veteran's service-connected disabilities and the psychiatric disorder on appeal, the Board finds that a supplemental VA medical opinion concerning questions relevant to secondary service connection should be provided on remand.

In finding that further development, including a supplemental VA medical opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).  

The Board finds the private evaluator's opinion insufficient for a grant of service connection.  Although she included and cited to scholarly medical articles and studies speaking to the effects of hearing loss on mental health, and physiological similarities between tinnitus and certain mental health disorders, the evaluator did not explain how she reached her conclusion that this particular Veteran's hearing loss and tinnitus have aggravated his major depressive disorder.  For example, although the February 2014 audiological examiner noted that the Veteran reported that in quiet environments, he feels he hears conversation perfectly both with and without his hearing aids and described his tinnitus as periodic ringing a couple of times per week but that is not bothersome, the June 2016 private evaluator did not explain how such would impact the Veteran's underlying major depressive disorder, instead stating that the Veteran reported that it makes him feel frustrated when having to ask someone to repeat themselves.  In order for service connection to be granted on a secondary basis for a disability that has been aggravated by a service connected disability, there must be a permanent worsening of the underlying condition for which service-connection is being sought, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The extent of aggravation beyond the baseline of the claimed disability also must be determined.  See 38 C.F.R. § 3.310.  Due to such deficiencies, an additional opinion is needed.

On his April 2013 claim form, the Veteran stated that he developed numbness in his fingers while serving in Alaska in 1960, and indicated that he now experiences numbness in his fingers at temperatures below 60 degrees Fahrenheit.  At an October 2013 VA general medicine clinic appointment, the Veteran stated that he had frostbite in his fingers in Alaska in the 1960s, and that he now has tingling but not worsening.  The Veteran's service records document that his active military service included duty in Alaska; cold exposure is therefore found consistent with the circumstances of the Veteran's service.  Prior to filing his claim for service connection, the Veteran reported at a January 2006 VA internal medicine appointment that he suffered from frostbite in the 1960s and now has fairly regularly cold/numb fingers with fingertips turning white when he is exposed to cold, but that they are not painful when they warm up.  The physician noted an impression of "aggressive vascular response of digits to cold exposure."  

The Veteran has not yet been provided with a VA examination concerning his claim of entitlement to service connection for a disability manifesting in numbness of the fingers.  Given the aforementioned evidence, the Board finds that the provision of an examination and medical opinion is needed in order for VA to meet its duty to assist the Veteran in substantiating his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, such examination and opinion should be provided. 

As these claims are being remanded for further development, the AOJ should take action to ensure that updated VA treatment records are associated with the claims file.

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's VA treatment records from January 2016 to present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Take all appropriate action to obtain the Veteran's private treatment records from Kaiser Permanente.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  After completing the development requested in Parts 1 & 2, schedule the Veteran for a VA examination with a suitably-qualified medical professional to address the nature and etiology of any disability resulting in numbness of the fingers present at any time during the relevant appeal period (February 2013 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Following consideration of the evidence of record and all evidence obtained during the examination, the examiner is asked to address the following:

a.  Provide a diagnosis for any disorder that at least as likely as not (50 percent or greater probability) existed at any time from February 2013 to the present manifesting in the Veteran's reported symptoms of numbness in the fingers in environments of 60 degrees Fahrenheit or less.  

The examiner's attention is directed to a January 2006 VA internal medicine note documenting the Veteran's report of fairly regularly experiencing cold and numbness of his fingers and in the fingertips when he is exposed to cold, with his fingertips turning white, and noting an impression of "aggressive vascular response of digits to cold exposure."

b.  For any disorder identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during or was caused by the Veteran's military service, to include his reported exposure to cold temperatures and frostbite/cold injury during service in Alaska.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the development requested in Parts 1 & 2, refer the Veteran's claims file to an appropriate medical professional ("reviewer") for a supplemental medical opinion regarding the etiology of the Veteran's acquired psychiatric disorder.  The reviewer must be given full access to the Veteran's complete VA claims file, including a copy of this remand, and the Veteran's electronic records for review; the reviewer must specifically note on the report whether these were reviewed in connection with providing this supplemental medical opinion.  

If, after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then provide an opinion as to the following: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disorder arose during or was caused by any incident of military service.  In particular, the reviewer should opine as to the likelihood that the Veteran's report of depression or excessive worry at the time of his separation examination represented an early manifestation of his current acquired psychiatric disability.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disorder was caused or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected bilateral hearing loss and/or tinnitus.  

If it is determined that the Veteran's psychiatric disorder has been aggravated by his service-connected disability or disabilities, the examiner should quantify the approximate baseline level of the psychiatric disability prior to the onset of aggravation, to the extent possible (i.e. the extent of the Veteran's psychiatric disability which is unrelated to any additional degree of disability caused by his hearing loss and/or tinnitus). 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

5.  After completing all of the above development, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

6.  After completing all of the above, and any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and a disability manifesting in numbness of the fingers.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


